Case 3:15-cv-00295-JHM-CHL Document 80 Filed 02/12/19 Page 1 of 1 PageID #: 1022




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION
                          CIVIL ACTION NO. 3:15-CV-295-JHM-CHL


 ROBERT RAY REED,                                                                      Plaintiff,

 v.

 GULF COAST ENTERPRISES, et al.,                                                     Defendants.

                                             ORDER

         Before the Court is the Notice of Withdrawal filed by Gregory L. Finch (“Finch”),

 counsel of record for Defendant Gulf Coast Enterprises (“Gulf Coast”).             (DN 79.)   Finch

 indicates that he is withdrawing as counsel of record for Gulf Coast, effective December 21,

 2018, but that Craig Johnsons and James N. Martin, Jr. of Steptoe & Johnson PLLC remain

 counsel of record. (Id.) The Court will construe Finch’s Notice as a Motion to Withdraw.

         Finch’s Notice does not comport with Local Civil Rule 83.6 regarding withdrawal. It is

 neither a motion attaching his client’s written consent under subsection (a), a motion showing

 good cause and certifying the same was served on the client under subsection (b), nor a notice

 indicating the same is made with the client’s consent under subsection (c). Accordingly, Finch’s

 request to withdraw is denied, and Finch remains counsel of record in this case.



         Accordingly,

         IT IS HEREBY ORDERED that Finch’s Motion to Withdrawal (DN 79) is DENIED.




 cc: Counsel of record
      February 12, 2019
